Citation Nr: 0633822	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  98-05 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder.

2.  Entitlement to service connection for a left hand 
disorder.

3.  Entitlement to service connection for a cervical spine 
disorder, claimed as upper back arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to January 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to the 
benefits currently sought on appeal.

The issue of service connection for a cervical spine disorder 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required. 


FINDINGS OF FACT

1.  A current right hand disability separate and apart from 
the already service-connected right hand disability has not 
been demonstrated.

2.  The current left hand disability is not related to the 
veteran's service.


CONCLUSIONS OF LAW

1.  A disorder of the right hand, separate and apart from the 
already service-connected right hand disability, was not 
incurred or aggravated in the veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  Degenerative arthritis of the left hand was not incurred 
or aggravated in the veteran's active duty service; nor may 
it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in November 2001, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  In April 2004, the 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims.  Although these 
notices were delivered after the initial denial of the claim, 
the AOJ subsequently readjudicated the claims based on all 
the evidence in April 2005, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision. 

Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits.  The 
available service medical records have been associated with 
the claims file.  Unfortunately, records from the veteran's 
service prior to 1960 are unavailable.  Complete service 
personnel records are of record.  All identified and 
available post-service treatment records have been secured.  
The veteran has been medically evaluated in conjunction with 
his claim.

Service Connection

The veteran seeks service connection for bilateral hand 
disabilities, which he contends initially manifested in 
service.  In order to establish service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2006); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Right Hand

Entitlement to service connection requires a current 
disability.  Referable to the right hand, the September 2005 
VA examination noted the sole diagnosis of degenerative joint 
disease of the right fifth distal interphalangeal joint.  
Clinical records, both from VA and private sources, do not 
contradict this finding.

Service connection is already in effect for traumatic 
avulsion fracture of the extensor tendon, distal phalanx, of 
the right little (or 5th) finger.  Anatomically, the 
veteran's current diagnosis and that for which service 
connection is in effect refer to the same area of the same 
finger.  Thus, the only current disability is, in fact, a 
manifestation of the veteran's service-connected 5th finger 
disability and is therefore included in the rating already 
established.  More succinctly, a disorder of the right hand 
separate and apart from the already service-connected right 
hand disability is not demonstrated by the record.  

The Court has specifically disallowed service connection 
where there is no present disability:  "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim [for service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Without additional disability of the right hand, 
further service connection is not warranted.
 
Left Hand

The medical evidence meets the first element of service 
connection, in that the veteran has a current disability of 
the left hand, namely degenerative joint disease of the 
distal interphalangeal joint of the 5th finger and 
periarticular osteoporosis primarily located in the 2nd 
through 5th metacarpophalangeal joints.  As for the second 
element, the veteran contends that he injured his left hand 
in the same accident that he injured his right hand, for 
which service connection has been established.    

Service medical records confirm that in August 1971, the 
veteran presented to sick call with complaints of swelling in 
both hands.  In 1972, arthralgias (or joint pains) were noted 
bilaterally.  In June 1978, he sustained a left hand 
superficial laceration.  In August 1978, he again sustained 
lacerations.  At his October 1978 retirement examination, he 
reported no complaints referable to the left hand.  Scars 
were noted on his left fingers, but no other abnormalities 
were found.  

Extensive treatment records document the veteran's crush 
injury to his right hand in September 1975, and his 
subsequent surgery in October 1975.  This evidence does not 
demonstrate that his left hand was in any way involved.  
Thus, the question remains whether the veteran's two 
instances of swelling and joint pain, and multiple 
lacerations are causally related to his current degenerative 
joint disease and osteoporosis.

The September 2005 VA examination contains an opinion which 
attempts to link the veteran's current disability to his 
service.  It states that it is at least as likely as not that 
the veteran's left hand arthritis is due to the reported 
crush injury in service.  This opinion is based on an 
inaccurate factual premise, and is therefore given no weight 
in the decision.  Again, the service medical records do not 
confirm any such crush injury to the left hand.  

The Board is required to seek further medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the current disability 
may be associated with the in-service event, injury or 
disease.  38 C.F.R. § 3.159(c)(4) (2005).  

Here, there is a current left hand disability and instances 
of treatment involving the left hand in service.  The 
evidence, however, does not indicate that there may be an 
association.  Such an indication will be found when there is 
"medical evidence that suggests a nexus but it too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation."  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The medical opinion of record is not equivocal.  It is 
inaccurate.  Further, the post-service records do not 
demonstrate a continuity of symptoms.  They do indicate 
several intervening causes, however.  The veteran fractured 
the second joint of his left 3rd digit one month after 
separation.  See Montcrief Army Hospital records, February 
1979.  His left hand also sustained on different occasions a 
stab wound, several lacerations, and a burn in the years 
immediately following.  See id., dated in April 1982, October 
1982, and December 1983.  

The balance of the post-service records fail to establish 
continuity.  The veteran had no complaints referable to the 
left hand at a March 1979 orthopedic exam.  VA outpatient 
records from December 1979 to October 1981 also are silent 
for complaints.  Records of treatment for a left hand 
disorder (arthritis) do not begin until December 1997.  This 
is not sufficient to warrant seeking further medical nexus 
evidence.

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, arthritis) manifested itself to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  In the instant case, the first 
documented evidence of arthritis in the left hand is a 
December 1997 x-ray.  The veteran separated from service in 
January 1979.  Because of the lapse of time between 
separation and diagnosis, the presumption does not apply. 

The preponderance of the evidence is found to be against the 
veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  Service connection for a left hand 
disorder is denied.



ORDER

Service connection for a disorder of the right hand separate 
and apart from the already service-connected right hand 
disability is denied.

Service connection for degenerative arthritis of the left 
hand is denied.


REMAND

The veteran seeks service connection for degenerative joint 
disease of the cervical spine.  He alleges that in or around 
1957, he was hospitalized for injuries sustained in an 
accident involving a parachute landing while stationed at 
Fort Bragg.  His service medical records are incomplete, 
dating from 1960 to 1979.  They are negative for complaints 
or treatment referable to the cervical spine.

In the absence of the veteran's pre-1960 service medical 
records, service personnel records shed some light on the 
nature of his service during the time in which he contends 
the parachute accident occurred.  Specifically, they 
demonstrate that, with the exception of a three month 
attachment at Fort Benning in 1958, he was stationed at Fort 
Bragg with the 505th Parachute Infantry Regiment, 82nd 
Airborne Division, from October 1956 until March 1960.  
Additionally, service medical records dated in January 1961 
refer back to a 1958 parachute injury, albeit for an 
unrelated complaint, lending further credibility to the 
veteran's allegations (as statements close in time to the 
original injury are generally more credible than those long 
after the fact).

A positive nexus opinion was offered during the course of the 
VA examination conducted in September 2005, based on the 
veteran's report of a 1958 parachute accident.  However, it 
is unclear whether any of the veteran's post-service records 
were reviewed.  In particular, three of the five service 
department records envelopes in the claims file contain 
medical treatment records dating from the period of time 
immediately following the veteran's separation through the 
1990s.  A review of these records reveals that the veteran 
did not present with complaints of "upper back" trouble 
until a motor vehicle accident in May 1986.  Two years later, 
degenerative changes were first noted.  These treatment 
records were not addressed by the examining physician.  
Evidence also shows that the veteran received workman's 
compensation for a cervical sprain in September 1989.  This 
was not addressed either.  An addendum is required to clarify 
the sole medical opinion of record.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Forward the veteran's claims folder 
to the examiner who conducted the 
September 2005 VA spine examination (or 
a suitable substitute if this 
individual is unavailable) for an 
addendum.  The examiner is requested 
again to review the claims folder in 
order to render an opinion as to 
whether it is at least as likely as not 
(probability of fifty percent or more) 
that the veteran's current degenerative 
joint disease of the cervical spine is 
medically linked to the hard landing 
injury described by the veteran.  
Special attention is invited to the 
veteran's post-service records located 
in Volume 2 of the claims folder, 
documenting a 1986 motor vehicle 
accident, and in Volume 4, documenting 
workman's compensation for a cervical 
sprain in September 1989.  

2.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


